Title: To John Adams from Benjamin Stoddert, 2 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 2 August 1799

I have this Day recd. from Capt. Truxtun his resignation of his commission in the Navy. If Decatur who is here employed in superintending the building of the Merchts. Frigate, which they wished him to Command, prefers her to the Constellation; then I shall immediately send a Pilot boat for Capt Barron; at Norfolk, who is quite equal to the Command of  the Constellation.
I have the honor to be / With the highest respect & / esteem sir Yr. most Obed / sert.

Ben Stoddert.